Citation Nr: 0027316	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a compensable evaluation for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from September 1996 to March 
1998.  Upon separation from service, he claimed service 
connection for a left knee disorder.  This appeal comes to 
the Board of Veterans' Appeals (Board) from a July 1998 
rating decision by the Buffalo, New York, Regional Office 
(RO) that granted service connection for left patellar 
tendonitis, with an osteochondroma of the left femur, and 
assigned a noncompensable (zero percent) evaluation.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran has complained of left knee pain since 
December 1996, but examinations in service and since service 
have failed to reveal pathology that explains those 
complaints, and there is no medical evidence of functional 
loss.

3.  At no time since March 1998 has the veteran's left knee 
demonstrated more significant symptomatology then that set 
forth in the preceding finding of fact.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a left 
knee disorder, for any period since the initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, and Diagnostic Codes (DC) 5226-5263 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's relevant service medical records begin with one 
dated in December 1996, three months after his entry on 
active duty, wherein he complained of left anterior knee pain 
that began with a minor twisting injury that occurred while 
running.  There was no locking, giving way, or popping, and 
pain did not radiate from the knee.  There was no gross 
deformity, ecchymosis, joint line tenderness, or limitation 
of motion.  McMurray's, Lachman's, and Apley's tests were 
negative.  Gait was mildly antalgic, and there was tenderness 
to palpation of the left patellar tendon and tibial 
tuberosity.  X rays showed a single osteochondroma of the 
medial femur 6 or 7 cm above the knee joint, but the joint 
itself was normal.

The veteran returned to the clinic a few days later and 
reported left knee pain during physical training.  There was 
tenderness to palpation about the patella, and the assessment 
was retropatellar pain syndrome.

In January 1997, the veteran was referred to physical 
therapy.  At that evaluation, he reported sharp, localized 
pain while squatting and running that, at its worst, would 
rank at about 6 on a scale of 10.  Lachman's and lateral 
pivot shift tests were negative, and there was no noticeable 
swelling, no ecchymosis, no laxity to varus or valgus stress, 
and no limitation of motion.  His gait was antalgic, and 
there was pain to palpation in the anterior and anterior-
medial aspects of the left knee.  The clinical assessment was 
retropatellar pain syndrome.  The treatment plan called for 
strengthening the quadriceps, hamstrings, and gastrocnemius 
muscles and the iliotibial band.  The examiner felt that the 
prognosis was good if the veteran complied with the treatment 
plan.

The veteran began a course of physical therapy and, at a 
reassessment several days later, reported that he still had 
pain on stairs.  However, his gait was normal, and the level 
of pain had decreased to 4 on a scale of 10.

On a February record from the physical therapy clinic, the 
veteran reported that his symptoms had diminished until he 
heard an audible "pop" while doing sit-ups a week earlier.  
He said he had felt immediate pain then, and had had pain 
since.

On a March 1997 record, the veteran reported that his left 
knee had given way the day before.  His symptoms did not 
decrease and, later that month, he was referred to the sports 
medicine clinic.  There he reported that pain increased on 
stairs and while he was running.  There was no patellofemoral 
crepitus, laxity, or limitation of motion, but there was 
focal tenderness over the inferior pole of the left patella.

An August record from the physical therapy clinic noted that 
the veteran had pursued the entire retropatellar pain 
syndrome protocol with little or no change in symptoms.  A 
medical evaluation board was to be convened, and physical 
therapy was discontinued.

An August 1997 examination for the medical evaluation board 
noted the foregoing history, and the physical therapy and 
other treatment afforded the veteran.  Upon clinical 
evaluation, there was full range of motion and 5/5 strength 
in all extremities.  The left knee was stable, without 
evidence of laxity of the lateral collateral or medial 
collateral ligaments.  There was no swelling or edema or 
locking, popping, or clicking with movement.  There was mild 
tenderness to palpation over the patellar tendon.  The 
examiner noted that the veteran had a six-month history of 
persistent pain, consistent with patellar tendonitis, that 
should have improved with the extensive physical therapy he 
underwent.  The examiner further stated that the veteran's 
symptoms limited his physical training and activity, and were 
unlikely to improve if he remained on active duty.  The 
diagnosis was left chronic patellar tendonitis.  The examiner 
noted that symptoms were sometimes out of proportion to any 
objective findings shown by X-rays or by examination.  
Nevertheless, the examiner recommended referral to a physical 
evaluation board to determine fitness for duty.

At a May 1998 VA examination, the veteran reported that he 
had fallen while running and injured his left knee.  The 
injury was manifested by swelling and was treated, without 
relief, with medication like Motrin.  On clinical evaluation, 
the examiner reported that there was no swelling, no 
deformity, and no limitation of motion of the knee.  X-rays 
showed a small exostosis on the medial aspect of the distal 
left femur, which the examiner opined was of no clinical 
significance.

Analysis

In March 1998, the veteran claimed service connection for a 
left knee disorder.  After evidentiary development, described 
above, a July 1998 rating decision granted service connection 
for left patellar tendonitis, with an osteochondroma of the 
left femur, and assigned a noncompensable evaluation under 
the provisions of DC 5257.  When a veteran claims that a 
service-connected disability is more disabling than indicated 
by the evaluation assigned, the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  In addition, when that claim is made 
with regard to the initial evaluation assigned following a 
grant of service connection, adjudicators must consider all 
of the evidence of record relating to the service-connected 
disability because separate, or staged, ratings can be 
assigned for separate periods of time during the period of 
service connection.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In title 38 of the 
Code of Federal Regulations, at Part 4, the VA Schedule for 
Rating Disabilities, the various disabilities are identified 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id., 38 C.F.R. § 4.45.

In this case, the veteran has been diagnosed with 
retropatellar pain syndrome and chronic patellar tendonitis, 
and service connection has been granted for the latter.  When 
the medical evidence is such that reasonable arguments may be 
made for rating a disability under two or more diagnostic 
codes, VA adjudicators must weigh the evidence and make an 
informed choice as to which diagnostic code is most 
appropriate.  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  
However, multiple ratings cannot be assigned for the same 
disability under multiple diagnostic codes, as that would 
constitute "pyramiding" and that is precluded.  Id.; 
38 C.F.R. § 4.14.  VA has not established diagnostic codes 
for either of the diagnoses that have been made here but, 
when an unlisted condition is encountered, it may be 
evaluated under the rating criteria for a disorder in which 
the anatomical locale, the functions affected, and the 
symptomatology, are closely related and analogous.  38 C.F.R. 
§ 4.20.  The decision as to which diagnostic code is 
applicable in a given case is for VA adjudicators.  Bierman 
v. Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 Vet. 
App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be fully explained.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).  Accordingly, 
we will examine all of the diagnostic codes established for 
knee disorders, to determine which is most analogous to the 
veteran's knee disorder and whether a compensable evaluation 
can be assigned under the rating criteria of any one of them.

We may be aided, in our examination of diagnostic codes, by 
knowledge of the injury that caused the disability, so we 
turn first to evidence relative to that.  On the initial 
treatment record, the veteran said he sustained a minor 
twisting injury while running.  However, at the May 1998 VA 
examination, he said he fell while running, but his service 
medical records do not show treatment for a fall.  The 
earliest relevant treatment record, dated in December 1996, 
did not reflect a laceration, a contusion, or even an 
abrasion.  Thus, the exact nature of the injury the veteran 
sustained is not entirely clear.

Turning now to our examination of the established diagnostic 
codes, we must look to the manner in which the veteran's 
disability is manifested, because the rating criteria of each 
diagnostic code refer to the manifestations of disability.  
The medical evidence shows that his left knee has never 
exhibited limitation of motion or hyperextension, so a 
compensable evaluation is not warranted under the provisions 
of DC 5260, for limitation of flexion, or DC 5261, for 
limitation of extension, DC 5256, for ankylosis of the knee, 
or DC 5263, for genu recurvatum.  In this regard, we note 
that ankylosis is immobility and consolidation of a joint due 
to injury, disease, or surgery.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Genu recurvatum is 
hyperextension of the knee.  Id. at 687.

On a March 1997 service medical record, the veteran said his 
knee had given way the day before, but clinical findings did 
not substantiate that report.  We also note that laxity, or 
instability, of the knee joint has never been shown on 
examination.  Thus, a compensable evaluation under the 
provisions of DC 5257, for other impairment of the knee, is 
not warranted, as that diagnostic code contemplates lateral 
instability or recurrent subluxation.  Cartilage has not been 
removed from the veteran's knee, so a compensable evaluation 
under the provisions of DC 5259, applicable when a knee 
becomes symptomatic following surgical removal of cartilage, 
is not warranted.  There is no medical evidence of a torn 
meniscus, so a compensable evaluation under the provisions of 
DC 5258, for dislocated cartilage, is not warranted.  He has 
not sustained a fracture of the tibia or fibula, so a 
compensable evaluation under the provisions of DC 5262, for 
impairment of one or both of the bones of the lower leg, is 
not warranted, as that diagnostic code contemplates 
inadequate healing of a fracture.

The RO included the osteochondroma of the femur in the grant 
of service connection.  An osteochondroma is a benign tumor 
consisting of projecting adult bone capped by cartilage.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1199-1200 (28th ed. 1994).  
It seemed to be an incidental finding, unrelated to the 
veteran's complaints, as it was 6 or 7 cm above the knee 
joint, some distance from the site of his pain, and 
physicians in service merely noted it without further 
comment.  Indeed, at the May 1998 VA examination, the 
examiner opined that it had no clinical significance.  In any 
event, the rating criteria of the applicable diagnostic codes 
do not include an osteochondroma.

The Board also notes that, in his VA Form 9, Appeal to Board 
of Veterans' Appeals, received by the RO in May 1999, the 
veteran asserted that he continues to have complaints of knee 
pain, with noticeable creaking and popping.  We do not 
discount these complaints, but we must rate disabilities 
based upon the medical evidence of record.  Compensable 
ratings are based upon impairment that meets the criteria of 
applicable Diagnostic Codes, and we do consider whether 
excess fatigability, weakened motion, lack of coordination, 
and swelling, deformity, and atrophy from disuse may warrant 
an increased rating, even where the objective examination 
findings do not show those characteristics, if it is likely 
that such impairment arises during the course of daily 
employment.  In this case, however, neither the examination 
findings nor the veteran's contentions indicate that there is 
additional limitation of motion of the left knee, due to pain 
on use or flare-ups, so as to warrant a compensable rating 
under any of the above criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, supra.  

Similarly, we have considered the complete history of the 
disability in question and the nature of the original injury, 
as well as any current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The Board finds 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration of 
referral for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, the left knee disability 
is not shown to have caused marked interference with 
employment or to have necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet.App. 94-96 (1996).

In sum, the veteran has a knee disorder, manifested by some 
tenderness to palpation but not by limitation of motion, that 
is not productive of functional loss.  In the absence of 
medical evidence of functional loss, a compensable evaluation 
is not warranted under the rating criteria of any applicable 
diagnostic code.


ORDER

A compensable evaluation for a left knee disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

